Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This action is in reference to the communication filed on 14 APRIL 2021
Amendments to claims 1, 21, 25  have been entered and considered. 
As such claims 1-11, 21-29 are present and examined. 
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-11, 21-29 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception without significantly more. 

	
With respect to claims 1-11, 21-29, the independent claims (claims 1, 21, 25) are directed to a process, which is a statutory category. 
The claims are further directed, at least in part, selecting questions based on a user’s interests and beginning a survey, and receiving responses to the survey.  These claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which include managing personal behavior or relationships or interactions between people, including social activities and following instructions.  A survey is inherently a behavior between two entities – one asking and one responding. When a user replies to a question in any survey, an answer is recorded thereby creating a survey response corresponding to the original question. If a claim limitation, under its broadest reasonable interpretation, covers commercial and legal interactions, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
a survey database to perform the claim steps. Claims 21, 25 further recite a non-transitory computer readable medium storing instructions, and a computer device. As a preliminary, Examiner notes that the processor, non-transitory computer readable medium storing instructions, and a computer device, are recited at a high level of generality – i.e. analyzing sent and received data such that it amounts no more than mere instructions to apply the exception using a generic computer component. The “electronic survey system” which receives data packages from a third party system, the third party system itself, the survey database and an “instant messenger platform” are further found to constitute essentially an “application” or mere instructions to implement an abstract idea on a computer/computing environment, as well as to be “insignificant extra solution activity” (see MPEP 2106.05g), and further only generally link the use of the judicial exception to the particular technological field/environment of online communications in the form of surveys deployed via an instant messengering platform and data being stored and accessed. Examiner does not find these elements to be an application or use of the judicial exception beyond generally linking (see MPEP 2106.05e), and further finds that the use of an instant messenger platform/electronic survey system as currently claimed does not constitute an improvement to the functioning of the computer or any other technology/technical field (see MPEP 2106.05a).  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The independent claims are additionally directed to claim elements such as “electronic survey system” which “receives data packages from a third party system” based on a trigger event; a survey database, as well as a “processor” which analyzes information, and an “instant messenger platform,” as well as “a non-transitory computer readable medium storing instructions, and a computer device” in claims 21, 25. When considered individually, the “processor, non-transitory computer readable medium storing instructions, and a computer device” claim elements only contribute generic recitations of technical elements to the claims; i.e. that which is well understood, routine and conventional such as generic computing equipment sending and receiving data.  It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. survey database and electronic survey system appear to be recited as simply applying the abstract idea – i.e. the invention merely operates on the messenger platform and electronic survey system, and the database stores and facilitates info retrieval. For example, at [028, 034, 035, 036] the specification recites that the survey is administered via a messenger platform, or that the survey system utilizes a messenger platform. At [037] “the survey system only requires a messenger platform, instead of a full webpage…,” and at [048] the survey system as claimed simply receives sent transmissions of the data package(s).  At [fig 6c, and 0100], survey database is disclosed in functional terms only – i.e. any storage element capable of storage of data and receiving queries is sufficient. These passages, as well as others, makes it clear that the invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. The specification clearly recites that the invention merely operates either on or via the survey system and the instant messenger platform. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 2, 5, 9, 10, 22, 26, directed to providing survey questions.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities. These claims provide additional context to the abstract idea(s) in the form of narrowing how the survey questions are selected and presented in sequence, as well as providing a new or additional survey inquiry. However, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 3, 4, 23, 24 are not directed any additional abstract ideas, however they do recite additional non-abstract elements including converting formats of a survey, and using natural language to do so. However, as discussed above, the use of natural language processing as claimed represents merely an application 
Dependent claims 6, 27 directed to identifying a user.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities, in the form of a survey. These claims provide additional context to the abstract idea(s) in the form of identifying the user. However, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 7, 8,  are not directed any additional abstract ideas, however they do recite additional non-abstract elements including the use of a hyperlink and detecting that said link has been clicked. However, as discussed above, the use of a hyperlink/conversion thereof as claimed represents merely an application of a technology (URL tracking) to the abstract idea (administering surveys, i.e. human behaviors including interpersonal relations). Further, determining that a link has been clicked does not constitute a practical application of an abstract idea nor significantly more thereof. While these descriptive elements/limitations may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.
Dependent claims 11, 29 directed to initiating direct communication.  These processes are similar to the abstract idea noted in the independent claims because they further the limitations of the independent claim which are directed to a method of organizing human activity which include interpersonal activities, in the form of a survey. These claims provide additional context to the abstract idea(s) in the form of facilitating direct communication; albeit not claiming what the direct communication is. However, these elements do not serve to 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11, 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Smullen et al (US 20170180284 A1, hereinafter Smullen), in view of Lu et al (US 20180332167 A1), hereinafter Lu.





In reference to claim 1 , 21, 25
Smullen teaches: A method comprising; a non-transitory computer readable medium storing instructions that when executed by at least one processor, cause a computer device to; and a system comprising at least one processor, and at least one non-transitory computer readable medium storing instructions that, when executed by the at least one processor cause the system to (at least fig 1 and related text):
receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event corresponding to a user action on [a] third party system (at least [fig 1, 3,  and related text]: enterprise data sources 102-1…102-N provide information about triggers to secure mobile communications platform 200, at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and can include a user’s known interest in the app, at [0119] a user’s profile includes interest in “availing themselves of exclusive offers…The secure mobile communication platform 200 generates a sub-channel 210 for exclusive offers named, for example, "Special", and the promotions team of STARWOOD.RTM.  Hotel sends the exclusive deals and the exclusive packages with discounts to the consumer via a conversation in the sub-channel 212”and at  [fig 7 and related text, including 0129, 0138] a user opens the app of the enterprise data source; at [0125-0130, 0141, 0144-0146 , fig 9 and related text] “enterprise data sources” are third party systems that interact with the platform via their enterprise provided data, at [0165] enterprise data sources are access via the API i.e. the data package; and at fig 10 and related text, user’s interaction 1002-1 triggers the message 1004-1-4, i.e. the user’s query has indicated an interest in “women’s clothing on clearance today”)
enterprise data sources 102 from the digital catalog 206 that match the partial query are displayed”; and in [fig 5d and related text including 0143]”… query is submitted to any electronic data source or system that retrieves electronic data and that has been designated for such purpose by the enterprise data source 102.  This can be, for instance, a system that references files or is capable of addressing any kind of non-transitory memory storage mechanism.”
analyzing, by at least one processor, the one or more attributes of the user event within the data package to determine a user interest based on the user action on the third party system (at least [009, 017, 021-023, 0168, 0315-0317] an “initial node” is identified, to be associated with the first electronic survey, i.e. the line of questioning regarding the reservations at dinner, see also [0290-0298] multiple survey options; at [fig 2 and related text, including 0109], catalog module 206 provides enterprise data source descriptions to the system, i.e. trigger events, which include a user entering an alphanumeric query, and at  [fig 7 and related text, including 0129, 0138] a user opens the app of the enterprise data source; this “triggers” the appropriate node of questioning) to determine ;  
providing, via an instant messenger platform, the first survey inquiry for presentation to the user within an instant messenger communication thread associated with the user (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298]);
receiving, via the instant messenger platform, an instant message response input by the user into the instant messenger communication thread (at least [0359-0360, 016, 032, 044-046, 050, 0157-0158] user responds to the first inquiry in the conversation/messenger window); and
based on the instant message response, generating a survey response to the first survey inquiry within the electronic survey system (at least [0157-0158, 0168-0170, 0302; see also 0315-0320, 0290-
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
Receiving, from a third party system and at an electronic survey system, a data package comprising one or more attributes of a trigger event (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; at [fig 4 and related text, including 028-029] the user initiates the trigger with a query on the third party application, i.e. for airfare, ) ; 
		In response to receiving the data package; 
Analyzing by at least one processor, the one or more attributes of the trigger even within the data package to determine a user inters based on the user action on the third party system (at least [016, 019, 020-023, fig 4 and related text] the tags and/or keywords in the query on the third party web service are used to match tags associated with a given chat bot; at [029-030] the user entering a query is returned with travel chat bots in addition to the content provided by the third party web service – i.e. the chat bots are supplemental and loaded from a separate location than the SERP information presented by third party web service; and at [031] an additional callback from the SERP could result in multiple airline chats being loaded/presented with the SERP); 
Querying a survey database within the electronic survey system to identify a first survey inquiry that matches the user interest (at least [fig 4 and related text including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”);
Providing, via a messenger platform, the first survey inquiry for presentation to the user within an instant messenger communication thread [of a user] (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”); 
Receiving, via the messenger platform, an instant message response input by the user into the instant messenger communication thread (at least [fig 4 and related text including 027-31] “A user may enter a message or question in the browser 410.  The browser 410 may send the message 430 to the chat bot window 414.  The chat bot window 414 may pass the message to the chat bot server 432.” 
Based on the message response generating a survey response to the first survey inquiry within the electronic system (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”)
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 2, 22
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to [a] third-party system, which causes [a] third-party system to provide the first survey inquiry to the instant messenger communication thread associated with the user (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298]).
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
wherein providing the first survey inquiry for presentation within the instant messenger communication thread associated with the user comprises providing the first survey inquiry to the third-party system, which causes the third-party system to provide the first survey inquiry to the instant messenger communication (at least [fig 4 and related text, including 027-031] “…chat bot server 416 may provide an initial conversation 428.  The initial conversation 428 may be displayed within the chat bot window 414 and may provide a user with an introductory message regarding the chat bot.”)). 
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 


In reference to claim 3, 23
Smullen/Lu teaches all the limitations above. Smullen further teaches: converting the first survey inquiry from an electronic survey format to an instant messenger format, wherein providing the first survey inquiry to the instant messenger communication thread associated with the user comprises providing the first survey inquiry in the instant messenger form (at least fig 10 and related text, as well as 0095, 0157] surveys are provided in the chat platform; see also [0315-0320, 0290-0298], as well as [0112, 0176] for specific disclosure of instant messenger).

In reference to claim 4, 24
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein converting the first survey inquiry from the electronic survey format to in an instant messenger format comprises modifying the first survey inquiry to comprise natural messenger language utilizing a natural language processor (at least fig 10 and related text, as well as citations above, see also [040, 0339, 0352-0353, 0459-0475] for discussion of conversion of natural language processing both of user’s response and the chatbot level natural language processing).

In reference to claim 5, 26
Smullen/Lu teaches all the limitations above. Smullen further teaches: 
determining that the instant message response is unrelated to the first electronic inquiry (at least [0315-0320] a user’s natural language or inquiries responses trigger the bot/node change);
0315-0320, 0290-0298] a “new” or “second” node/chatbot is triggered by a user’s response; a user may request a new conversation/bot or the system may automatically determine that a new bot/chatbot/node is needed);
formatting the second survey inquiry in an instant messenger format (at least 0307, 0309, 0315-0320] new conversation is started with which the user may interact/answer inquiries); and
providing, via the instant messenger platform, the formatted second survey inquiry to the instant messenger communication thread associated with the user (at least [0315-0320]). 

In reference to claim 6, 27
Smullen/Lu teaches all the limitations above. Smullen further teaches wherein analyzing the one or more attributes of the trigger even within the data package further comprises determining to determine at least one of a user identification for the user, a user input, or an event type (at least [0291] b) API identifying the first user, c) first communication, described as both a user input and an event type).

In reference to claim 7
Smullen/Lu teaches all the limitations above. Smullen further teaches: determining a hyperlink corresponding to third-party content on [a] third-party system relates to the information within the data package (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] a link may be provided as in figure 10, but also the GUI may display “affordances” i.e. options within the GUI that the user may click or otherwise interact with to access the third party content, such as from “Target”); and
providing the hyperlink corresponding to [a] third-party content as part of the first survey inquiry (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] link or affordance is displayed to the user via the GUI in the message(s)). 
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
determining a hyperlink corresponding to third-party content on the third-party system relates to the information within the data package (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”)
providing the hyperlink corresponding to the third-party content as part of [a]  survey inquiry (at least [fig 4 and related text including 027-031] “…chat bot server 416 may respond with a response 436.  The response may be rendered 438 in the chat bot window 414.  In an example, the response may include a hyperlink to additional material.  For example, a user interacting with an encyclopedia chat bot may be provided with a link to additional information regarding a subject.”).
Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 

In reference to claim 8
Smullen/Lu teaches all the limitations above. Smullen further teaches receiving the instant message response comprises receiving an indication that the user interacted with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] the user clicking on the “affordance” or the link); and
generating the survey response to the first survey inquiry comprises creating a record of the user interaction with the hyperlink (at least [fig 10 and related text, as well as 0291, 0317, 0386, 0446] “…the bot knows the user clicked on the affordance…”). 

In reference to claim 9, 28
Smullen/Lu teaches all the limitations above. Smullen further teaches: wherein identifying a first survey inquiry comprises selecting the first survey inquiry from a first set of survey inquiries within the survey database (at least [0315-0320] sets of survey questions regarding the change of a reservation, at [0290-0298] survey bots are programmed to pose questions from each node).

In reference to claim 10
Smullen/Lu teaches all the limitations above. Smullen further teaches: successively providing each survey inquiry of the first set of survey inquiries for presentation to the user within the instant messenger communication thread associated with the user (at least [fig 10 and related text, as well as 0290-0298, 0315-0320] each question is presented sequentially via chat). 



In reference to claim 11, 29
Smullen/Lu teaches all the limitations above. Smullen teaches: further comprising, based on the analysis of the one or more attributes of the trigger event, of the data package, sending a communication to [a] third-party system to initiate direct communication between the user and [a] third-party (at least [0320, 0170, 0175, 0224] based on communications a user may be transferred from the chatbot to a live agent).
While Smullen as cited teaches all the limitations above, including requiring a trigger event which ultimately is used to select a chat line of questioning for a user, and while the reference at least arguably implies that the actions may take place within a third party system wherein a chat is provided, the reference does not explicitly describe the trigger event occurring on a third party system corresponding to a user action.  Lu however does teach: 
[Analysis of a trigger event on a third party system for subsequent action within the third party system] (at least fig 1 and related text including 015] chat bot is registered 100, and stored at bot storage 150, chat bot is registered by web application 160 (i.e. third party system); at [020] the web application 160 is a search engine which receives a query (i.e. trigger event), which is mapped to tags/keywords (i.e. attributes) at [016, 019, 020-023]; at [fig 4 and related text, including 027-31] the user initiates the trigger with a query on the third party application, i.e. for airfare, ). Smullen and Lu are analogous references, as they are both directed to improved methods of independent chat applications to interact with a user on a web page. It would have been obvious to one of ordinary skill in the art at the time of the invention to specifically include the third party interaction provisions of Lu, with the similarly automated chat provisions of Smullen, as Lu teaches that screening and providing appropriately sourced bots based on a user’s activity on a third party page would allow for more successful and beneficial integration of the technology itself (see 003). Lu cites to the natural usefulness of chatbots in providing augmented experiences on a webpage, and that they are often provided to enhance search results or activities on a webpage (see 011). Finally, and perhaps most persuasively, Lu specifically discloses that “an external company may have produced its own chat bot which may also be integrated into search results.  These chat bots may be selected and integrated into a search results page.  Within that context the user may engage with the chat bot, which may be a third-party chat bot, without navigating away from the search engine results page.” (see 011). 
Response to Arguments
Applicant’s arguments as filed on 16 APRIL 2021 have been fully considered.
Examiner acknowledges Applicant’s summary of the Interview held on 25 MAR 2021, as noted on page 10. 
Applicant’s amendments remarks with regard to the rejection under 35 USC 101 are found to be unpersuasive. Specifically, Examiner does not find Applicant’s amendments to overcome the pending rejection. 
On page 11, Applicant alleges that the claimed limitations provide a technical improvement to an electronic survey system and therefore constitute a practical application, and proposes a comparison to Enfish. Examiner respectfully disagrees, and maintains that the claims amount to no more than an application of the computing system to the recited abstract idea. In other words, the claim merely uses online technology, in particular, chat sessions, to facilitate an interaction with a consumer. In contrast, Enfish found that an improvement to the computing technology in the use of the self-referential database, while in the instant case the claims purpose no such improvement to an instant messenger platform. The claims even imply so much – “providing via an instant messenger platform…” implies that the messenger platform is operable in the same manner with or without the additional limitations as claimed. Merely reciting the use of existing technology is not a practical application, and is instead an application of the technology TO the recited abstract idea as identified above. 
Applicant’s remarks with regard to the 102 rejection are found to be moot in view of the newly updated rejection above. Examiner notes substantial overlap in the teachings of the newly cited reference above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE KOLOSOWSKI-GAGER whose telephone number is (571)270-5920.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571-270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATHERINE KOLOSOWSKI-GAGER/Primary Examiner, Art Unit 3622